DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 01/15/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues new issue related to portions of claims 5, 14 and 23 are not disclosed by the combination of Chang and Sprenger and overcome the 10/19/2020 non-final rejection. Regarding this assertion, please see the final rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 , 8-12, 15, 17-21, 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6532067; “Chang”) in view of Sprenger (US 20070175269; “Sprenger”).

Regarding claim 1, Chang discloses, in figure 1A, an apparatus (see figure 1A) to detect contaminants in a fuel (ABSTRACT, “particles flowing in a fluid”), comprising: an input (col. 2, lines 66-67, col. 3, line 1, Chang’s fluid moves to and through the detection volume, the examiner construes the flow as having an input and output) to a detection volume (20); a light scattering system (see figure 1A, (90), diode laser 1, diode laser 2) coupled to (col. 4, lines 9-12, examiner notes Chang’s detection volume is defined by the laser beams) the input (see prior comment); an imaging system (40, 50, 60, 70, 97, 98) coupled to (see figure 1A) the light scattering system (see figure 1A, (90), diode laser 1, diode laser 2); a memory (96) coupled to the 
Chang fails to disclose an input to receive a fuel flow, an output to output the fuel flow coupled to the processor and the processor explicitly configured to cause the light scattering system to monitor and measure contaminants.
Sprenger teaches, in figures 1 and 2, an input (20) to receive a fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sprenger’s fuel analysis to instruct Chang to analyze flowing fuel. Doing so would increase the functionality and market of the solution. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sprenger’s scheme of controlling the operation of the analysis based on flow through a volume into Chang’s scheme of probing particles flowing in a fluid. Doing so increases efficiency by selectively running equipment only during flow operation.

Regarding claim 2, Chang and Sprenger disclose, in Chang’s figure 1A and Sprenger’s figures 1 and 2, the processor (Chang (95)) is further configured to cause the light scattering system (see Chang’s figure 1A, (90), diode laser 1, diode laser 2) to continue to monitor the light scattering intensity from the contaminants in the fuel flow (col. Lines 18-19, Chang detects light scattered from particles), and wherein the processor (Chang (95)) is further configured to cause the output (22) to output the fuel flow (see figure 1, examiner notes Sprenger’s second end is 

Regarding claim 3, Chang and Sprenger disclose, in Chang’s figure 1A, the light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size relationship) comprises an ensemble scattering intensity from the contaminants (col. 4, lines 10-36, Chang’s measured intensity is derived from two different wavelength lasers scattering from different sized particles).

Regarding claim 6, Chang and Sprenger disclose, in Chang’s figure 1A, the contaminants (ABSTRACT, “particles flowing in a fluid”) include one or more droplets, one or more solid particles (Chang, col. 1, line 30, “diesel exhaust particles”; Sprenger, ¶ 0022, “solid contaminant”), one or more bubbles, or any combination thereof.

Regarding claim 8, Chang and Sprenger disclose, in Chang’s figure 1A, the light scattering system (see Chang’s figure 1A, (90), diode laser 1, diode laser 2) includes at least two detectors (Chang (40, 50, 60, 70)).

Regarding claim 9, Chang and Sprenger disclose, in Chang’s figure 1A, the imaging system (Chang (40, 50, 60, 70, 97, 98)) includes a pulsed light source (Chang (90) col. 4, line 56, “pulsed UV laser”).

Chang fails to disclose a fuel flow.
Sprenger teaches, in figures 1 and 2, a method to detect contaminants in a fuel (ABSTRACT, “a method… for detecting contaminants in hydrocarbon fuel”), comprising: receiving a fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing toward the user therefore it receives fuel flow).


Regarding claim 11, Chang and Sprenger disclose, in Chang’s figure 1A and Sprenger’s figures 1 and 2, when the light scattering intensity is not greater than the predetermined threshold (col. 4, lines 4-51, examiner notes Chang continually monitors light scatter from Diode lasers 1 and 2), continuing to monitor (col. Lines 18-19, Chang detects light scattered from particles) the light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size relationship); and outputting the fuel flow (combined Chang and Sprenger are formed to allow fluid to flow through the analyzer when fluid is received from the input).

Regarding claim 12, Chang and Sprenger disclose, in Chang’s figure 1A, the light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size relationship) comprises an ensemble scattering intensity from the contaminants (col. 4, lines 10-36, Chang’s measured intensity is derived from two different wavelength lasers scattering from different sized particles).

Regarding claim 15, Chang and Sprenger disclose, in Chang’s figure 1A, the contaminants (ABSTRACT, “particles flowing in a fluid”) include one or more droplets, one or more solid particles (Chang, col. 1, line 30, “diesel exhaust particles”; Sprenger, ¶ 0022, “solid contaminant”), one or more bubbles, or any combination thereof.


Regarding claim 18, Chang and Sprenger disclose, in Chang’s figure 1A, the imaging system (Chang (40, 50, 60, 70, 97, 98)) includes a pulsed light source (Chang (90) col. 4, line 56, “pulsed UV laser”).

Regarding claim 19, Chang discloses, in Chang’s figure 1A,  a non-transitory machine-readable medium comprising data that when accessed by a data processing system ((95), examiner notes one of ordinary skill in the art would know that Chang’s controller includes a processor, memory and program code), cause the data processing system (95) to perform a method to detect contaminants in a fuel (ABSTRACT, “A method for fluorescence probing of particles flowing in a fluid”), the method comprising: receiving a fuel flow; (col. 2, lines 66-67, col. 3, line 1, Chang’s fluid moves to and through the detection volume therefore Chang receives a flow) monitoring a light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size relationship) from the contaminants (ABSTRACT, “particles flowing in a fluid”) in the fuel flow using a light scattering system (see figure 1A, (90), diode laser 1, diode laser 2); measuring the light scattering intensity (see previous comment) using the light scattering system (see previous comment); and generating a trigger signal (col. 4, lines 36-39, “Chang’s AND gate output triggers switched UV laser to turn on and signals the controller to operate the spectrograph) to turn on an imaging system (97, 98) when the light scattering intensity (see previous comment) is greater than a 
Chang fails to disclose a fuel flow.
Sprenger teaches, in figures 1 and 2, a method to detect contaminants in a fuel (ABSTRACT, “a method… for detecting contaminants in hydrocarbon fuel”), comprising: receiving a fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing toward the user therefore it receives fuel flow). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sprenger’s fuel analysis to instruct Chang to analyze flowing fuel. Doing so would increase the functionality and market of the solution.

Regarding claim 20, Chang and Sprenger disclose, in Chang’s figure 1A and Sprenger’s figures 1 and 2, instructions (examiner notes one of ordinary skill in the art would know that Chang’s controller includes a processor, memory and program code) to cause the data processing system (95) to perform operations comprising when the light scattering intensity is not greater than the predetermined threshold (col. 4, lines 4-51, examiner notes Chang continually monitors light scatter from Diode lasers 1 and 2), continuing to monitor (col. Lines 18-19, Chang detects light scattered from particles) the light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size 

Regarding claim 21, Chang and Sprenger disclose, in Chang’s figure 1A, the light scattering intensity (col. 4, lines 29-31, Chang’s discriminators’ outputs must exceed a threshold derived from the intensity/particle size relationship) comprises an ensemble scattering intensity from the contaminants (col. 4, lines 10-36, Chang’s measured intensity is derived from two different wavelength lasers scattering from different sized particles).

Regarding claim 24, Chang and Sprenger disclose, in Chang’s figure 1A, the contaminants (ABSTRACT, “particles flowing in a fluid”) include one or more droplets, one or more solid particles (Chang, col. 1, line 30, “diesel exhaust particles”; Sprenger, ¶ 0022, “solid contaminant”), one or more bubbles, or any combination thereof.

Regarding claim 26, Chang and Sprenger disclose, in Chang’s figure 1A, the light scattering system (see Chang’s figure 1A, (90), diode laser 1, diode laser 2) includes at least two detectors (Chang (40, 50, 60, 70)).

Regarding claim 27, Chang and Sprenger disclose, in Chang’s figure 1A, the imaging system (Chang (40, 50, 60, 70, 97, 98)) includes a pulsed light source (Chang (90) col. 4, line 56, “pulsed UV laser”).


Claims 4, 13 and 22 are is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6532067; “Chang”) and Sprenger (US 20070175269; “Sprenger”), as applied to claim 1, in view of Goohs (US 20100315638; “Goohs”).

Regarding claim 4, Chang and Sprenger disclose, in Chang’s figure 1A, determining a first light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing toward the user therefore it receives fuel flow) at a first angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters), determining a second light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see previous comment) at a second angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters).
Chang and Sprenger fail to disclose determining a ratio.
Goohs teaches, in figure 3, determining a ratio of the first light scattering intensity to the second light scattering intensity (¶ 0171, see figure 3, Goohs determines “plots the ratio of scattering intensities” for orthogonal scatter regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goohs’ scheme of determining a ratio of light 

Regarding claim 13, Chang and Sprenger disclose, in Chang’s figure 1A, determining a first light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing toward the user therefore it receives fuel flow) at a first angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters); determining a second light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see previous comment) at a second angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters).
Chang and Sprenger fail to disclose determining a ratio.
Goohs teaches, in figure 3, determining a ratio of the first light scattering intensity to the second light scattering intensity (¶ 0171, see figure 3, Goohs determines “plots the ratio of scattering intensities” for orthogonal scatter regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goohs’ scheme of determining a ratio of light 

Regarding claim 22, Chang and Sprenger disclose, in Chang’s figure 1A, instructions (examiner notes one of ordinary skill in the art would know that Chang’s controller includes a processor, memory and program code) to cause the data processing system (95) to perform operations comprising determining a first light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see figure 1, examiner notes Sprenger’s first end is connected to the output of the source of fuel flowing toward the user therefore it receives fuel flow) at a first angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters); determining a second light scattering intensity (col. 4, lines 9-25, Chang’s two photomultipliers and analyzers each detect and measure distinct wavelengths represented by lasers focused in orthogonal positions on the detection volume, the examiner construes Chang’s distinct channels as first and second intensities) from the contaminants in the fuel flow (see previous comment) at a second angle (see Chang’s figure 1A, diode laser 1 and 2 positions and related interference filters).
Chang and Sprenger fail to disclose determining a ratio.
Goohs teaches, in figure 3, determining a ratio of the first light scattering intensity to the second light scattering intensity (¶ 0171, see figure 3, Goohs determines “plots the ratio of scattering intensities” for orthogonal scatter regions).

.

Allowable Subject Matter
Claims 5, 7, 14, 16, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 5, although Chang and Sprenger teach a device for probing particles in a fluid including an input and output to a flow chamber with laser diodes that produce a beam that passes through a detection volume resulting in scattered light as the beam impinges on particles entrained in the flowing fluid, channel analyzers and a spectrograph that detect and analyze scattered light, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected and a controller, computer and camera used to determine the size and classification of particles; they do not teach Applicant’s processor configured to determine concentration based on size of particle or type of particle. Furthermore, no other prior art can be found to motivate or teach Applicant’s device, wherein the processor is further configured to determine a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.


wherein the processor is further configured to measure an infrared absorption signal of the fuel flow, and wherein the processor is further configured to shut off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.

Regarding claim 14, although Chang and Sprenger teach a method for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected and a controller, computer and camera determine the size and classification of particles; they do not teach Applicant’s method of  determining concentration based on size of particle or type of particle. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including determining a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.

Regarding claim 16, although Chang and Sprenger teach a method for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected; they do not teach Applicant’s method of  measuring infrared absorption and shutting off fuel flow if the infrared adsorption falls below a threshold. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including measuring an infrared absorption signal of the fuel flow; shutting off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.

Regarding claim 23, although Chang and Sprenger teach a controller with a program for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected and where a controller, computer and camera determine the size and classification of particles; they do not teach Applicant’s program of  determining concentration based on size of particle or type of particle. Furthermore, no other prior art can be found to motivate or teach Applicant’s program including determining a concentration of the contaminants based on the at least one of the size and the type, in combination with the remaining limitations of the claim.

Regarding claim 25, although Chang and Sprenger teach a controller with a program for probing particles in a fluid including receiving a fuel flow, monitoring scattered light as laser beams impinge on particles entrained in the flowing fluid, detecting and analyzing scattered light with channel analyzers and a spectrograph, where the channel analyzers produce a signal that turns on the spectrograph and UV laser when particles are detected; they do not teach Applicant’s program of  measuring infrared absorption and shutting off fuel flow if the infrared adsorption falls below a threshold. Furthermore, no other prior art can be found to motivate or teach Applicant’s program including measuring an infrared absorption signal of the fuel flow; shutting off the fuel flow if the infrared absorption signal is less than a first infrared absorption signal, in combination with the remaining limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856